IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-60753




MAXXAM, INC.,

                                               Petitioner-Appellant,


                                versus


OFFICE OF THRIFT SUPERVISION,
Department of the Treasury,

                                               Respondent-Appellee.



                   Petition for Review of an Order
                 of the Federal Home Loan Bank Board
                             (88-1535-P)


                           December 10, 1996


Before POLITZ, Chief Judge, and WIENER and STEWART Circuit Judges.

PER CURIAM:*

     In its appeal from the refusal of the Federal Home Loan Bank

Board (FHLBB) to grant a petition for review, Petitioner-Appellant

MAXXAM, Inc. asks us to (1) reverse, (2) grant its petition, and

(3) declare it to be the successful bidder, retroactively to 1988,


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
for acquisition of United Savings Association of Texas (USAT).

MAXXAM asserts this bold proposition of unfathomable ramifications

——   characterized,   with    only        the   slightest    hyperbole,   as

“preposterous” by counsel for USAT at oral argument before this

court —— almost eight years after MAXXAM was advised in writing

that its effort to acquire USAT had fallen short of the mark and

that Hyperion Partners had been the successful bidder.               Despite

urging in its written and oral arguments to this court that the

letter in question, which admittedly did not transmit a copy of the

“order” and which admittedly was not “served” as required, was not

sufficient actual knowledge to start the applicable 30-day clock

running, MAXXAM nevertheless cannot satisfy (or at least has not

satisfied) us that its filing of the instant action was not

woefully untimely or that the timing of such filing —— shortly

after the commencement of legal action by the government against

MAXXAM’s principal owner and executive —— was not too much of a

coincidence to be a coincidence. Indeed, the water that has passed

under the bridge since MAXXAM’s bid was spurned in favor of

Hyperion has been a veritable torrent, sweeping seven years of

irreversible change so far downstream that this Humpty Dumpty

cannot be   put   together   again.        Statutes   have   been   repealed;

agencies have ceased to exist; and assets formerly held by the

target of MAXXAM’s and Hyperion’s acquisition efforts have been

divested and even made illegal.



                                      2
     Our careful consideration of the record in this case, of the

helpful and elucidative briefs of counsel, and of the most able

oral arguments made to this court, convinces us beyond peradventure

that the reversal and relief sought by MAXXAM in this appeal are

unavailable and that the FHLBB committed no reversible error in

denying MAXXAM’s petition for review.   The order appealed from is,

therefore, affirmed in all respects.

AFFIRMED.




                                3